Citation Nr: 0824132	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-10 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for adhesions.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from February 1983 
to February 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Houston, Texas.  In pertinent part of that decision, the 
Houston RO denied service connection for diabetes mellitus 
and adhesions.  

After receiving notice of that determination, the veteran 
perfected a timely appeal with respect to the denial of her 
service connection claims.  Due to a change in the location 
of the veteran's residence, her claims folder was transferred 
from the RO in Houston, Texas to the RO Columbia, South 
Carolina in June 2005.  

In May 2006, the Board remanded these issues to the Columbia 
RO, through the Appeals Management Center (AMC) in 
Washington, D.C., for further evidentiary development.  
Following completion of the requested development as well as 
a continued denial of the veteran's service connection 
claims, the AMC returned her appeal to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  The veteran does not have diabetes mellitus that is 
associated with her active military duty.  

2.  The veteran does not have adhesions associated with her 
active military duty.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated in 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  Adhesions were not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, November 2002, May 2005, and May 2006 
letters informed the veteran of the requirements for her 
service connection claims.  These documents also notified him 
that VA would make reasonable efforts to help her obtain 
necessary evidence with regard to these issues but that she 
must provide enough information so that the agency could 
request the relevant records.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
VAOPGCPREC 1-2004 (February 24, 2004); and Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Clearly, only 
the November 2002 letter was issued prior to the RO's initial 
denial of the veteran's service connection claims in March 
2003.  Any timing defect was, however, cured by the 
subsequent and most recent re-adjudication of these issues in 
February 2008 (when the AMC issued a supplemental statement 
of the case).  Pelegrini II.  See also VAOPGCPREC 7-2004 
(July 16, 2004) and Mayfield v. Nicholson, 444 F.3d at 1333.  

Further, the May 2006 letter also informed the veteran of the 
type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  In any event, 
however, as will be discussed below, the Board finds that the 
evidence of record does not support a grant of service 
connection for either diabetes mellitus or adhesions.  In 
light of these denials, no ratings or effective dates will be 
assigned.  Thus, the Board finds that there can be no 
possibility of any prejudice to the veteran in proceeding 
with the issuance of a final decision of the diabetes and 
adhesion claims adjudicated in this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the service connection issues adjudicated in this decision.  
All relevant treatment records adequately identified by the 
veteran have been obtained and associated with her claims 
folder.  She has been accorded pertinent VA examinations.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the service connection claims adjudicated 
in this decision.  Under the circumstances of this case, 
additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See, Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  See also, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Importantly, the veteran has pointed to no other pertinent 
evidence which has not been obtained.  Although in March 2008 
she asserted that she had additional information and evidence 
supportive of her appeal, she has not submitted anything.  
Consequently, the Board will proceed to adjudicate the issues 
of entitlement to service connection for diabetes mellitus 
and adhesions based upon the evidence currently of record.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Pelegrini II; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and diabetes mellitus becomes manifest to 
a degree of at least 10 percent within one year from the date 
of termination of service, such a disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such a disorder during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

        A.  Diabetes Mellitus

An undated service medical record notes the veteran's history 
of abnormal glucose tolerance.  A March 1999 record indicates 
that the veteran had a borderline elevated blood sugar level 
approximately two years prior to the treatment session with 
subsequent normal findings.  That report also reflects that 
the veteran was being evaluated by an urologist for urinary 
frequency.  At an October 2002 examination, the veteran 
reported having experienced frequent or painful urination as 
well as high or low blood sugar levels.  Diabetes was not 
diagnosed.  

Specific glucose levels provided in the service medical 
records include 63 (in November 1986); 72 (in October 1988); 
85 (in February 1994); 84 (in May 1995); 85 (in June 1995); 
53, 58, 64, 78, & 84 (in May 1996); 50 (in June 1996); 63 (in 
November 1996); 92 (in April 1997); and 82 (in February 
2001).  At a compensation examination conducted in December 
2002 prior to the veteran's discharge from active military 
duty, the examiner found no pathology to render a diagnosis 
of diabetes mellitus.  

Post-service laboratory testing reflected glucose levels 
of 89 (in January 2004), 91 (in December 2004), and 91 (in 
September 2006).  At a March 2005 VA outpatient treatment 
session, the veteran complained of frequent urination since 
1995.  The examiner concluded, based on the December 2004 
laboratory test results, that the veteran did not have 
diabetes mellitus.  

Most recently, in December 2007, the veteran underwent a VA 
diabetes mellitus examination.  Following a review of the 
claims folder as well as an examination of the veteran, the 
examiner concluded that the veteran does not have diabetes 
mellitus.  The examiner explained that a diagnosis of such a 
disorder requires two fasting blood sugar levels equal to, or 
greater than, 126 mg/dl on separate occasions and that the 
veteran in the present case had a glucose level of 97 at the 
time of the examination and a history of nonelevated glucose 
levels.  

The Board has carefully considered the veteran's contentions 
that she has diabetes mellitus that had its onset during 
active military duty.  See, e.g., March 2006 hearing 
transcript (T.) at 10-12.  Significantly, however, as the 
service, and post-service, medical evidence illustrate, the 
claims folder contains no competent evidence of diagnosed 
diabetes mellitus associated with the veteran's active 
military duty.  Based on this evidentiary posture, the 
preponderance of the evidence is clearly against the 
veteran's claim for service connection for diabetes mellitus.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
benefit-of-the-doubt rule does not apply, and this service 
connection claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

        B.  Adhesions

According to service medical records, due to complaints of 
pelvic pain, the veteran underwent a diagnostic laparoscopy 
and lysis of adhesions in August 1994.  Post-operatively, she 
was diagnosed with extensive pelvic and omental adhesions.  
Subsequent records dated through September 1995 continued to 
reflect the presence of adhesions involving the veteran's 
bladder, lower uterine segment, left tube and ovary, and left 
round ligament.  Due to continued pelvic pain, she underwent 
another exploratory laparotomy with lysis of adhesions in 
September 1995.  

While at the December 2002 examination the veteran expressed 
her understanding that the nature of her adhesion claim 
involved the presence or absence of scars on the inside of 
her abdomen, she simply maintained in support of this issue 
that she has scars on the outside of her abdomen that 
"ooz[e] . . . yellowish fluid, itch . . . , crust . . . , 
and shed."  A physical examination demonstrated a soft and 
nontender abdomen with positive bowel sounds throughout.  
Based on the veteran's statements, the examiner concluded 
that the veteran had "adhesions by subjective factors."  

A post-service VA genitourinary examination conducted in July 
2005 demonstrated no pain on examination of the veteran's 
abdomen.  The examiner found no evidence of adhesions-based 
on either the physical examination or the veteran's history.  

At a December 2007 VA genitourinary examination, the veteran 
denied undergoing any additional abdominal surgeries 
(including laparoscopies) since 1995 to determine if she has 
any current adhesions.  In fact, she denied having any 
problems with adhesions except for "occasional abdominal 
pain which has not been explained."  Based on a review of 
the claims folder, the examiner acknowledged the veteran's 
prior surgeries (including a hysterectomy, a right 
salpingo-oophorectomy, tubal ligation, and two C-sections) 
and explained that "it is possible in any person who has had 
a number of abdominal surgeries to develop adhesive disease 
in the abdomen."  According to this physician, however, such 
adhesions can only be diagnosed by a laparotomy or 
laparoscope, and such invasive procedures are "not done 
unless there are some symptoms such as intestinal obstruction 
. . . requir[ing the] open[ing of] the patient to deal with 
adhesive disease."  The doctor specifically stated that 
invasive procedures are not used on "routine asymptomatic 
patient[s] to examine to see if . . . [they have] . . . 
adhesions."  Based on available evidence, the physician 
concluded that the veteran possibly has adhesions but that 
such a diagnosis could not be confirmed without an invasive 
abdominal procedure.  

The Board has carefully considered the veteran's contentions 
that she has adhesions that had their onset during active 
military duty.  See, e.g., T. at 9-10.  Significantly, 
however, as the service, and post-service, medical evidence 
illustrate, the claims folder contains no competent evidence 
of a confirmed diagnosis of adhesions associated with the 
veteran's active military duty.  (Although a physician 
recently concluded that the veteran could possibly have 
adhesions, the doctor was unable to confirm any such findings 
without an invasive procedure.  The physician explained that 
medical principles do not support the use of an invasive 
procedure where, as here, the patient is essentially 
asymptomatic).  Based on this evidentiary posture, the 
preponderance of the evidence is clearly against the 
veteran's claim for service connection for adhesions.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
benefit-of-the-doubt rule does not apply, and this service 
connection claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for adhesions is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


